Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 and 08/13/2020 is being considered by the examiner.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, which states “a shaft, configured for insertion into a body of a subject;” should be reworded to state “a shaft, configured for insertion into the body of a subject” for clarity.
Claim 10, which states “inserting a shaft into a body of a subject” should be reworded to state “inserting a shaft into the body of a subject” for clarity. 
Claim 10, which states “subsequently to inserting the shaft” should be reworded to state “subsequent to inserting the shaft” or “subsequently, inserting the shaft” for clarity. 
Claim 10, which states “subsequent to inflating the balloon” should be reworked to state “subsequent to inflating the balloon” or “subsequently, inflating the balloon” for clarity. 
Claim 10, which states “intrabody tissue” should be rephrased to internal tissue
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10-12, 14-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh (US Patent Publication 20170042615). 
Regarding claim 1, Salahieh teaches an apparatus for irreversible electroporation ([0137]), the apparatus comprising “a shaft, configured for insertion into a body of a subject.”, “an inflatable balloon coupled to a distal end of the shaft”, “a plurality of electrodes coupled to a distal portion of the balloon that is perpendicular to a longitudinal axis of the distal end of the shaft when the balloon is inflated” in figures 18D and figures 18E as attached below. This is further taught by Salahieh in paragraph [0153] “FIGS. 18D-18M illustrate other embodiments of an electrode assembly 105 where the membrane 34 has a continuous smooth surface and no protrusions or domed regions at its distal and proximal end regions. The distal end of the membrane 34 can be flat or as shown in FIGS. 18F and 18G drawn into itself creating a concave surface at its distal end.”


    PNG
    media_image1.png
    265
    453
    media_image1.png
    Greyscale

Salahieh, Fig. 18D & 18E
Regarding claim 2, Salahieh teaches the limitations of claim 1 as described above. Salahieh teaches the limitation “wherein the distal portion of the balloon is perpendicular to the longitudinal axis of the distal end of the shaft by virtue of an angle between (i) the longitudinal axis of the distal end of the shaft and (II) a normal line to the distal portion of the balloon at any point on the distal portion of the balloon being less than 30 degrees” in figures 18D and 18E. The flat edge of the balloon/membrane as labeled above is considered to encompass this claim limitation. 
Regarding claim 3, Salahieh teaches the limitations of claim 1 as described above. Salahieh teaches the limitation “wherein the electrodes are arranged in a grid” in figures 18D and 18E. The electrodes as shown in these figures are considered to be in a grid based on the definition “a network of connected conductors for distributing electrical power”, as provided in the Webster dictionary.
Regarding claim 7-8, Salahieh teaches the limitations of claim 1 as described above. Salaieh teaches the limitation “wherein the balloon comprises a distal surface comprising the distal portion of the balloon” and “wherein the distal surface has a circular perimeter” in figures 18D and 18E as shown above. Note that the distal portion and surface of the balloon is labeled as the flat edge. 
Regarding claim 10, Salahieh teaches an apparatus for performing electroporation as stated in paragraph [0137], comprising a shaft, a balloon coupled to a distal end of the shaft, and a plurality of electrodes coupled to a distal portion of the balloon that is perpendicular to a longitudinal axis of the distal end of the shaft as described in paragraphs [0152-0156]. See annotated Figs. 18D and 18E above. MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”’ The normal and usual operation of the apparatus shown in Figs. 18D and 18E would necessarily include inserting the shaft into a body of a subject, subsequently to inserting the shaft, inflating a balloon coupled to a distal end of the shaft, and subsequently to inflating the balloon, using the plurality of electrodes, applying electrical energy to intrabody tissue of the subject, in order to perform irreversible electroporation as described in paragraph [0137].
Regarding claim 11, Salahieh teaches the limitations of claim 10 as described above. Salahieh teaches the limitation of “wherein the tissue includes cardiac tissue” in the abstract, stating “Cardiac tissue ablation catheters including an inflatable and flexible toroidal or spherically shaped balloon disposed at a distal region of an elongate member”. Even though Salahieh may not expressly describe a method, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”
Regarding claim 12, Salahieh teaches the limitations of claim 10 as described above. Salahieh teaches the limitation “wherein applying the electrical energy comprises applying the electrical energy so as to cause irreversible electroporation (IRE) of the tissue” in paragraph [0137], stating “The energy can include direct current (DC), alternating current, radiofrequency (RF) energy, for example in a monopolar or bipolar energy configuration, microwave, high voltages. When using RF and or high voltages the energy levels can be adjusted to cause thermal damage by increasing the tissue temperature to above 42° C. or by creating high voltage gradients to bring about irreversible electroporation (IRE). Microwave and RF energy can use the application of thermal energy for cell necrosis while IRE can use high voltage electrical pulses to create cell permeability leading to cell death. Voltage energy can be delivered in very high voltage dosage in short bursts. Use of bipolar RF energy prevents the current from traveling through the bloodstream and reduces the risk of charring and thrombus. Bipolar energy also removes the effect of blood flow on the energy delivery compared to monopolar and generally provides more consistent results.”. Even though Salahieh may not expressly describe a method, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”
Regarding claim 14, Salahieh teaches the limitations of claim 10 as stated above. Salahieh teaches the limitation “wherein the distal portion of the balloon is perpendicular to the longitudinal axis of the distal end of the shaft by virtue of an angle between (i) the longitudinal axis of the distal end of the shaft and (ii) a normal line to the distal portion of the balloon at any point on the distal portion of the balloon being less than 30 degrees.” In figures 18D-18E. Even though Salahieh may not expressly describe a method, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”
Regarding claim 15, Salahieh teaches the limitations of claim 10 as stated above. Salahieh teaches the limitation “wherein the electrodes are arranged in a grid” in figures 18D-18E.  The electrodes as shown in these figures are considered to be in a grid based on the definition “a network of connected conductors for distributing electrical power”, as provided in the Webster dictionary. Even though Salahieh may not expressly describe a method, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”
Regarding claims 19-20, Salahieh teaches the limitations of claim 10 as stated above. Salahieh teaches the limitation “wherein the balloon includes a distal surface comprising the distal portion of the balloon” and “wherein the distal surface has a circular perimeter” is taught in figures 18D-18E. Even though Salahieh may not expressly describe a method, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Patent Publication 20170042615). 
Regarding claim 6, Salahieh teaches the limitations of claim 1 as described above. Salahieh does not expressly teach the limitation “wherein an area of the distal portion of the balloon is at least 10 mm^2”. However, Salaheih states in [0170] "It should be appreciated that the size of the membrane 34, in particular an enclosed membrane such as the balloon shape shown in FIGS. 22A-22C, can be of any size and shape. A small balloon size can be used for treatment of small anatomical sites or for touch-up/follow-up secondary treatments". It would have been obvious to include wherein an area of the distal portion of the balloon is at least 10 mm^2, because the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A. In this case, the size of the balloon is a result-effective variable, which affects the area/size of the tissue to which irreversible electroporation is applied. One of ordinary skill in the art would choose an area of the distal portion of the balloon such that a desired area of tissue can be contacted with the electrodes of the balloon.
Regarding claim 9, Salahieh teaches the limitations of claim 7 as described above. The embodiment of Fig. 18 does not expressly teach further comprising one or more sensors coupled to the distal surface. However, Salaieh teaches the limitation “further comprising one or more sensors coupled to the distal surface” in paragraph [0142], which states “The electrodes may be configured to provide the temperature sensing function thereby replacing some or all of the temperature sensors described herein”, which describes the use of sensors and the ability of the electrodes to operate as such.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more sensors coupled to the distal surface of the balloon in Figs. 18D and 18E, so that temperature can be sensed.
Regarding claim 13, Salahieh teaches the limitations of claim 10 as described above. Salahieh states in paragraph [0004] “Electrodes can be used to deliver energy to tissues and cells for the purpose of sensing, mapping, ablating, and/or stimulate muscles and/or nerves”. While Salahieh does not specifically teach wherein applying the electrical energy comprises applying the electrical energy while all the electrodes coupled to the distal portion of the balloon contact the tissue, it would be obvious to include this because at least some, not necessarily all, electrodes will contact tissue. One of ordinary skill in the art would find it obvious to contact the tissue with the appropriate number of electrodes (such as at least some electrodes as described in Salaheih) such that IRE is performed on the tissue as desired. The courts have held that discovering an optimum value of a result-effective variable involves only routine skill in the art. MPEP § 2144.05-II-A. In this case, the result-effective variable is the number of electrodes that are contacting the tissue, and the number of electrodes that contact the tissue affects the area/size of the tissue that receives the irreversible electroporation. One of ordinary skill in the art would apply the appropriate number of electrodes such that irreversible electroporation is applied to the desired area/size of the tissue. Even though Salahieh may not expressly describe a method, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”
Regarding claim 18, Salahieh teaches the limitations of claim 10 as described above. Salahieh does not expressly teach the limitation “wherein an area of the distal portion of the balloon is at least 10 mm^2”. However, Salaheih states in [0170] "It should be appreciated that the size of the membrane 34, in particular an enclosed membrane such as the balloon shape shown in FIGS. 22A-22C, can be of any size and shape. A small balloon size can be used for treatment of small anatomical sites or for touch-up/follow-up secondary treatments". It would have been obvious to include wherein an area of the distal portion of the balloon is at least 10 mm^2, because the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A. In this case, the size of the balloon is a result-effective variable, which affects the area/size of the tissue to which irreversible electroporation is applied. One of ordinary skill in the art would choose an area of the distal portion of the balloon such that a desired area of tissue can be contacted with the electrodes of the balloon.
Even though Salahieh may not expressly describe a method, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Patent Publication 20170042615) in view of Zemel (US Patent Publication 20150182282). 

    PNG
    media_image2.png
    608
    668
    media_image2.png
    Greyscale

Zemel, Figure 13E
Regarding claim 4, Salahieh teaches the limitations of claim 1 as described above. However, Salahiel does not teach the limitation “wherein the shaft extends through the balloon and is coupled to the distal portion of the balloon”. Zemel does teach this limitation, stating in paragraph [1053] “Extending from the distal end of and coaxial to external shaft 166 is centering post 168 which traverses from the proximal end to the distal end of balloon 174”. This is further illustrated in figure 13E as attached above. Salahieh, Zemel, and the claimed invention are considered analogous pieces of art because they are in the same field of balloon ablation catheters. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a shaft extension coupled to the distal portion of the balloon, as taught in Zemel, in Salahieh. As stated in Zemel paragraph [0153], doing so allows for the balloon "to engage a pulmonary vein lumen".
Regarding claim 5,  Salahieh teaches the limitations of claim 1 as described above.  However, Salahiel does not teach the limitation “further comprising at least one support rod proximally coupled to the shaft and distally coupled to the distal portion of the balloon”. Zemel does teach this limitation in figure 13E as attached above. Salahieh, Zemel, and the claimed invention are considered analogous pieces of art because they are in the same field of balloon ablation catheters. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a shaft extension coupled to the distal portion of the balloon, as taught in Zemel, in Salahieh. As stated in Zemel paragraph [0153], doing so allows for the balloon "to engage a pulmonary vein lumen".
Regarding claim 16, Salahieh teaches the limitations of claim 10 as described above. However, Salahieh does not teach the limitation “wherein the shaft extends through the balloon and is coupled to the distal portion of the balloon”. Zemel does teach this limitation in figure 13E as attached above. Salahieh, Zemel, and the claimed invention are considered analogous pieces of art because they are in the same field of balloon ablation catheters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a shaft extension through the balloon that is coupled to the distal portion of the balloon, as taught in Zemel, in Salahieh. As stated in Zemel paragraph [0153], doing so allows for the balloon "to engage a pulmonary vein lumen". Even though Salahieh may not expressly describe a method, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”
Regarding claim 17, Salahieh teaches the limitations of claim 10 as described above. However, Salahieh does not teach the limitation “wherein at least one support rod is proximally coupled to the shaft and is distally coupled to the distal portion of the balloon”. Zemel does teach this limitation in figure 13E as attached above. Salahieh, Zemel, and the claimed invention are considered analogous pieces of art because they are in the same field of balloon ablation catheters. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a shaft extension coupled to the distal portion of the balloon, as taught in Zemel, in Salahieh. As stated in Zemel paragraph [0153], doing so allows for the balloon "to engage a pulmonary vein lumen". Even though Salahieh may not expressly describe a method, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571 270 5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./               Examiner, Art Unit 4176      

/CARLOS A RIVERA/             Supervisory Patent Examiner, Art Unit 4176